Title: To Alexander Hamilton from John Ripley, 8 December 1799
From: Ripley, John
To: Hamilton, Alexander


          
            Sir
            Union Camp Decr. 8th 1799
          
          I had the honor to receive your favor of the 26th Novr. & have to observe—that my letter of the 19th was wrote by the direction of Colo Smith with an assurance from him, that he would at the same time write you on the subject, recommending the measures propos’d, if unfortunate in my expressions in not stating it was wrote by direction of Colo. Smith, cannot in this instance conceive myself a fit subject of censure
          I am Sir with great respect your Obedient Servant
          
            John Ripley
          
          Majr Genl. A. Hamilton
        